        Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 1 of 13



                                                                                               7/29/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
HOPE JONES,
                           Plaintiff,

        -against-                                                     Civ. No.: 1:19-cv-10114 (CM) (JLC)

THE ASSOCIATION FOR REHABILITATIVE
CASE MANAGEMENT AND SUPPORTED
HOUSING PROGRAM, INC.,

                          Defendant.

-----------------------------------------------------------------x

             STIPULATION AND ORDER OF CONFIDENTIALITY

                 WHEREAS, Plaintiff Hope Jones and Defendant The Association for

Rehabilitative Case Management and Supported Housing Program, Inc. (“ACMH”) (each, a

“Party,” and collectively, the “Parties”) in the above-captioned action (“Action”) have conferred

and expressly agreed to the following terms and conditions concerning the disclosure of certain

information the Parties consider to be of a confidential nature; and

                 WHEREAS, the Parties have agreed to enter into this Stipulation and Proposed

Order of Confidentiality (“Confidentiality Stipulation”) to prevent unnecessary dissemination or

disclosure of such information;

                 NOW, THEREFORE, in consideration of the mutual covenants and promises set

forth herein, IT IS HEREBY STIPULATED AND AGREED, by and between the Parties,

through their respective counsel, that:

        1.       This Confidentiality Stipulation applies to any communication, document, thing,

or testimony (or any portion thereof), regardless of how it is obtained and whether it be in paper

or electronic format, that contains: medical information, including, but not limited to, psychiatric
       Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 2 of 13




information, counseling, prescription medications, hospitalization, or other medical treatment; or

other information that is private and personal or could potentially be used to identify any

individual, including, but not limited to, bank account numbers, bank routing numbers, medical

record numbers, and social security numbers (collectively, “Confidential Information”). This

Confidentiality Stipulation governs the use of Confidential Information during all phases of this

Action.

          2.   Any Party to this Action or any third party covered by this Confidentiality

Stipulation, who produces or discloses any Confidential Information (the “Producing Party”)

shall visibly mark the same with the designation “CONFIDENTIAL,” as described in Paragraph

9 herein. In addition, all Confidential Information obtained by Defendant pursuant to a duly

authorized release from Plaintiff shall be treated as confidential.

          3.   Notwithstanding Paragraphs 2 or 9 herein, any document or other item containing

Confidential Information shall be treated as confidential, in accordance with this Confidential

Stipulation, regardless of whether the Producing Party has marked it “CONFIDENTIAL,” as

described in Paragraph 9 herein.

          4.   The provisions of this Confidentiality Stipulation are in addition to, and do not

supersede, any rights or obligations of the Parties with respect to treatment of confidential

information under applicable laws or regulations.

          5.   The Parties shall not, directly or indirectly, disclose Confidential Information

other than to the following qualified recipients:

               (a)     The Parties, including any current or former employees of the Defendant

who may be witnesses in this case or with whom Defendant’s counsel needs to consult in order

to defend this case and to the extent deemed necessary to the conduct of this litigation by the




                                                    2
       Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 3 of 13




respective attorneys for Plaintiff or Defendant or, for current employees, to the extent such

individual employees would have access to the Confidential Material as part of their employment

with Defendant;

               (b)     The Court, persons employed by the Court, the stenographer transcribing

the testimony or argument at a hearing or trial in this Action, and any special master or mediator

appointed by the Court or agreed to by the Parties;

               (c)     Counsel for the Parties in this Action and their secretarial, clerical,

paralegal, or other supporting personnel;

               (d)     A witness, other than one included in Paragraph 5(a), who has been

subpoenaed or noticed for deposition, trial testimony, or other court proceeding in this Action,

during that witness’s testimony at a deposition, hearing, or trial in this Action, or in preparation

for the same, provided that the disclosing party has advised the witness of the contents of this

Confidentiality Stipulation and the witness has acknowledged receipt and understanding of this

Confidentiality Stipulation by signing the Individual Confidentiality Agreement, attached as

Exhibit A;

               (e)     Court reporters, videographers, and their staffs, retained by or for the

Parties in connection with any deposition, discovery, hearing, or trial in this Action;

               (f)     Vendors (other than court reporters, videographers, and their staffs)

retained by or for one or both of the Parties in connection with any deposition, discovery,

hearing, or trial in this Action and only to the extent deemed necessary for the conduct of this

litigation by the respective attorneys for Plaintiff or Defendant and provided that the disclosing

party has advised such person of the contents of this Confidentiality Stipulation and that such




                                                 3
       Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 4 of 13




person has acknowledged receipt and understanding of this Confidentiality Stipulation by

signing the Individual Confidentiality Agreement, attached as Exhibit A;

               (g)    Independent experts or consultants assisting or advising the Parties or their

counsel for purposes of this Action, to the extent deemed necessary to the conduct of this

litigation by the respective attorneys for Plaintiff or Defendant and provided that the disclosing

party has advised such person of the contents of this Confidentiality Stipulation and that such

person has acknowledged receipt and understanding of this Confidentiality Stipulation by

signing the Individual Confidentiality Agreement, attached as Exhibit A;

               (h)    Other persons, not included in Paragraphs 5(a)-(g), above, only upon

written agreement between the Parties or by order of the Court, provided that the disclosing party

has advised such person of the contents of this Confidentiality Stipulation and such person has

acknowledged receipt and understanding of this Confidentiality Stipulation by signing the

Individual Confidentiality Agreement, attached as Exhibit A;

       6.      All executed Individual Confidentiality Agreements shall be retained by counsel

for the Party who discloses Confidential Information in this way.

       7.      All Confidential Information shall be used by the Party receiving the Confidential

Information (the “Receiving Party”) solely for purposes of this Action. No Party shall make any

other use of any such Confidential Information obtained through discovery, depositions, trial, or

other hearing in this Action, including, but not limited to, use in any other legal proceeding,

except as permitted by order of the Court or agreement of the Parties.

       8.      No person receiving or reviewing Confidential Information shall disclose or

discuss such Confidential Information in any manner, written or oral, to or with any person who




                                                4
       Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 5 of 13




is not entitled to receive such Confidential Information pursuant to this Confidentiality

Stipulation.

        9.      Confidential Information may be designated as subject to this Confidentiality

Stipulation as follows:

                (a)       With respect to documents, by marking the initial page and the page or

pages on which any Confidential Information appears with the appropriate legend

“CONFIDENTIAL.”

                (b)       Testimony or information disclosed at a deposition may be designated as

Confidential by indicating on the record at the deposition the specific testimony that contains

Confidential Information that is to be made subject to the provisions of this Confidentiality

Stipulation. Alternatively, a Party may designate testimony or information disclosed at a

deposition as Confidential by notifying the other Party, in writing, within twenty (20) days of

receipt of the transcript of the deposition, of the specific pages and lines of the transcript that are

to be designated Confidential, which period may be extended by agreement of the Parties. Upon

being informed that certain portions of a deposition are to be designated as Confidential

Information, each Party shall limit disclosure of that transcript in accordance with Paragraphs 2,

3, and 5 herein. Whether or not designation is made at the time of a deposition, the entirety of

each deposition shall be treated as Confidential from the taking of the deposition until twenty

(20) days after receipt of the transcript, or until receipt of the notice referred to in this

subparagraph, whichever occurs sooner. Nothing in this provision shall prevent the Parties from

using any information or materials treated as Confidential Information at depositions, trial, or in

Court filings in this Action. Any filings with the Court during the 20-day period shall be filed

with the Court under seal or with redactions of the information being treated as Confidential.




                                                    5
      Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 6 of 13




              (c)     In the case of responses to interrogatories and other discovery requests or

responses, information contained therein may be designated as Confidential Information by

prominently marking such paper “CONFIDENTIAL.”

       10.    A Party seeking to file Confidential material (“Filing Party”) must make an

application to the Court to have any Confidential Information (including Confidential

Information contained in portions of documents or transcripts) or any document, pleading, or

memorandum that discloses the substance or content of Confidential Information used in

connection with any motion or other written submission in this Action redacted or filed under

seal in accordance with any procedures mandated by the Court, or must provide counsel for the

other Party with sufficient notice to enable opposing counsel to request that the Filing Party

redact Confidential Information or make its filing under seal. Per the Court’s instructions, the

only documents that may be filed under seal are documents (including briefs) that contain

Confidential Information, which shall be filed under seal in unredacted form.         As to any

document filed under seal, a version of the document shall also be publicly filed with redactions

that are limited only to any Confidential Information appearing in the document. Per the Court’s

instructions, the only documents that may be filed under seal are documents (including briefs)

that contain Confidential Information, which shall be filed under seal in unredacted form. As to

any document filed under seal, a version of the document shall also be publicly filed with

redactions that are limited only to any Confidential Information appearing in the document. If

any Party fails to redact Confidential Information or file Confidential Informational under seal,

any Party or third party may request that the Court redact the Confidential Information or place

such filing under seal.   For avoidance of doubt, this provision applies to all Confidential




                                               6
       Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 7 of 13




Information,   regardless   of   whether     the       material   being   filed   has   been   marked

“CONFIDENTIAL.”

       11.     Nothing in this Confidentiality Stipulation shall prevent the Parties from using

any information or materials designated as Confidential Information at depositions or trial in this

Action. However, a Party may request that the portion of the proceeding be maintained under

seal or in redacted form in accordance with Paragraph 10 hereof. If a Party wants to disclose

Confidential Information at a hearing or conference attended by persons who are not covered by

Paragraph 5, the Party seeking such disclosure shall provide sufficient advance notice to the

other Party, of what Confidential Information is sought to be disclosed, so that the other Party

shall have a meaningful opportunity to submit written opposition to the proposed disclosure.

       12.     Nothing herein shall be construed as an agreement or admission: (a) that any

information, document, or the like designated as Confidential Information is in fact confidential;

or (b) with respect to the competency, relevance, materiality, admissibility, privilege, protection,

or immunity of any such information, document, or the like.

       13.     If counsel for the Receiving Party objects to the designation of any information,

document, or the like as Confidential Information, the following procedure shall apply:

               (a)     Counsel for the objecting party shall serve on the designating party or

third party a written objection to such designation, any time before trial of this Action, which

shall describe with particularity the documents or information in question and shall state the

grounds for objection. Counsel for the designating party or third party shall respond in writing to

such objection and shall state with particularity the grounds for asserting that the document or

information constitutes Confidential Information. If the designating party or third party makes a




                                                   7
       Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 8 of 13




response to such objection asserting the propriety of the designation, counsel shall then confer in

good faith in an effort to resolve the dispute.

               (b)     If a dispute as described above cannot be resolved by agreement, the Party

seeking non-confidential treatment may seek an order from the Court that the specified materials

are not entitled to be treated as confidential. The document or information that is the subject of

the filing shall be treated as Confidential Information pending resolution of the dispute.

       14.     Any inadvertent or unintentional failure by the Producing Party to designate

specific documents or materials as containing Confidential Information shall not be deemed a

waiver in whole or in part of the Producing Party’s claim of confidentiality as to such documents

or materials. Such inadvertent or unintentional disclosure may be rectified by the Producing

Party by (i) notifying in writing, as soon as practicable after the Producing Party discovers the

inadvertent or unintentional disclosure, counsel for the Party to whom the material was disclosed

that the material should have been designated confidential, and (ii) promptly reproducing the

material (at the Producing Party’s expense) with the appropriate designation.

       15.     If the inadvertent or mistaken disclosure of any information, document, or thing

protected by attorney-client privilege or work-product protection is discovered by either Party

and brought to the attention of the Receiving Party, the Receiving Party’s treatment of such

material shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B), Federal Rule

of Evidence 502, and any other applicable rules and laws. Pursuant to Federal Rule of Evidence

502(d), such inadvertent or mistaken disclosure of such information, document, or thing shall not

constitute a waiver by the Producing Party of any claims of privilege or protection in this Action

or in any other federal, state, city, or administrative proceeding, including, but not limited to, the

Parties’ action before the New York City Housing Court. However, nothing herein restricts the




                                                  8
       Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 9 of 13




right of the Receiving Party to challenge the Producing Party’s claim of privilege if appropriate

within a reasonable time after receiving notice of the inadvertent or mistaken disclosure.

       16.     The Receiving Party shall promptly notify the Producing Party in writing if any

information comes to the Receiving Party’s attention, which information may indicate there was

an inadvertent disclosure by the Producing Party of Confidential Information. The Receiving

Party shall use reasonable efforts to prevent further unauthorized disclosure of the Confidential

Information.

       17.     If the Disclosing Party makes a claim of inadvertent disclosure of Confidential

Information, the Receiving Party shall, within five business days, return or destroy all copies of

the inadvertently disclosed information.

       18.     Confidential Information may be disclosed pursuant to order of a court,

administrative agency or tribunal with actual or apparent authority over the Parties, provided,

however, that, in the event that counsel for a Party intends to produce documents containing

Confidential Information in response to such an order, counsel for the disclosing Party shall

serve notice of such order upon counsel for the Party that designated the materials Confidential

Information, identifying the Confidential Information it intends to produce, not less than five (5)

business days prior to the production thereof, to give the Parties the opportunity to seek a

protective order against such production.

       19.     Insofar as the provisions of this and any other confidentiality stipulation entered

in this Action restrict communication regarding and use of information produced hereunder or

there under, such confidentiality stipulation shall continue to be binding after the conclusion of

this Action.




                                                 9
      Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 10 of 13




           20.   This Confidentiality Stipulation has been agreed to by the Parties to facilitate

discovery and the production of relevant evidence in this Action. Neither the agreement of the

Parties, nor the designation of any information, document, or the like as Confidential

Information, nor the failure to make such designation shall constitute evidence or an admission

with respect to any issue in this Action or in any other action.

           21.   This Confidentiality Stipulation is without prejudice to the right of any Party or

any third party to seek modification of the Confidentiality Stipulation upon good cause shown.

This Confidentiality Stipulation may also be modified or amended by written agreement of the

Parties.

           22.   Within 30 days after the termination of this Action, including any appeals, any

Confidential Information, including all copies of documents constituting and/or containing

Confidential Information, shall be returned to counsel for the Producing Party or, upon written

consent of the Producing Party’s counsel, shall be destroyed, and all notes and other materials

containing or referring to information derived from Confidential Information shall be destroyed,

with the following exception:       Counsel for the Receiving Party shall be entitled to retain

complete copies of all pleadings, correspondence, depositions, and discovery responses and pre-

trial motions, as well as exhibits thereto, attorney-client communications and work product,

whether or not they contain Confidential Information.

           23.   The Parties agree to be bound by this Confidentiality Stipulation even before

entry of this Confidentiality Stipulation by the Court. This Confidentiality Stipulation applies to

all material produced in the Action, whether such material is produced before or after the entry

of this Confidentiality Stipulation and whether produced by a Party or non-party.




                                                 10
      Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 11 of 13




       24.     Electronic or faxed copies of signatures on this Confidentiality Stipulation shall

have the same force and effect as original signatures.



Dated: June 30, 2020
                                      BRONX LEGAL SERVICES
                                      Christopher D. Lamb, Esq.
                                      Edward Josephson, Esq.
                                      Fernando Mancias, Esq.
                                      John McDonald, Esq.
                                      349 E. 149th Street, 10th Floor
                                      Bronx, New York 10451
                                      (718) 928-3700



                                      GIBSON, DUNN & CRUTCHER LLP
                                      Amer Ahmed, Esq.
                                      C. Stella Cernak, Esq.
                                      200 Park Avenue
                                      New York, New York 10166
                                      (212) 351-4000

                                     Attorneys for Plaintiff



                                     JACKSON LEWIS P.C.
                                     Jason Zoldessy, Esq.
                                     Iciss Tillis, Esq.
                                     666 Third Avenue
                                     29th Floor
                                     New York, NY 10017
                                     (212) 545-4021

                                     Attorneys for Defendant




                                                11
      Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 12 of 13




THE FOLLOWING ADDENDUM IS DEEMED INCORPORATED INTO THE PARTIES’
            STIPULATION AND CONFIDENTIALITY ORDER

       The parties understand that the Court’s “so ordering” of this stipulation does not make the
Court a party to the stipulation or imply that the Court agrees that documents designated as
“Confidential” by the parties are in fact confidential.

        It has been this Court’s consistent experience that confidentiality stipulations are abused
by parties and that much material that is not truly confidential is designated as such. The Court
does not intend to be a party to such practices. The Court operates under a presumption that the
entire record should be publicly available.

        The Court does not ordinarily file decisions under seal or redact material from them. If the
Court issues a decision in this case that refers to “confidential” material under this stipulation, the
decision will not be published for ten days. The parties must, within that ten-day period, identify
to the Court any portion of the decision that one or more of them believe should be redacted,
provide the Court with the purportedly confidential material, and explain why that material is
truly confidential. The Court will then determine whether the material is in fact genuinely
deserving of confidential treatment. The Court will only redact portions of a publicly available
decision if it concludes that the material discussed is in fact deserving of such treatment. The
Court’s decision in this regard is final.

        If this addendum is acceptable to the parties, the Court will sign their proposed
confidentiality stipulation, subject to the addendum. If this addendum is not acceptable, the Court
will not sign the stipulation, and should allegedly confidential material be produced, the parties
will be referred to the magistrate judge for a document by document review and decision on
whether that document should be subject to confidential treatment.




IT IS SO ORDERED:




                                           Date: July 29, 2020
                                                 New York, NY




                                                  12
       Case 1:19-cv-10114-CM-JLC Document 43 Filed 07/29/20 Page 13 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
HOPE JONES,
                           Plaintiff,

        -against-                                                     Civ. No.: 1:19-cv-10114 (CM)

THE ASSOCIATION FOR REHABILITATIVE
CASE MANAGEMENT AND SUPPORTED
HOUSING PROGRAM, INC.,

                          Defendant.

-----------------------------------------------------------------x

                                             CERTIFICATION


        The undersigned hereby acknowledges that he or she is aware that material is being
provided pursuant to a Confidentiality Stipulation issued in the above-captioned case in the
United States District Court for the Southern District of New York, that a copy of that
Confidentiality Stipulation has been given to the undersigned, and that the undersigned has
carefully reviewed its terms and conditions.

        The undersigned further certifies that he or she will not reveal Confidential Information
to anyone, except as otherwise allowed by the Confidentiality Stipulation, and that he or she will
maintain any Confidential Information in his or her possession, including copies, notes, or other
transcriptions made therefrom, in a secure manner to prevent unauthorized access and in
accordance with the terms and conditions of the Confidentiality Stipulation.

       The undersigned declares under penalty of perjury that the foregoing is true and correct
and that this certification is executed this ___ day of _______ in the year ______.




                                                     Signature


                                                     Printed Name




                                                        13
